  
  
  

U.S. DISTRICT COURP Tn
NORTHERN DISTRICT OF TEXAg
IN THE UNITED STATES DISTRICT COURT FIL ED

FOR THE NORTHERN DISTRICT OF TEXAS

  

AMARILLO DIVISION DEC 9 2919
Institutional ID No. 39993 177 : CLERIC US. DisTRy |
Plaintiff, —<puty |
v. 2:19-CV-146-Z-BQ
UNITED STATES OF AMERICA,
Defendant.

ORDER

On October 29, 2019, Plaintiff filed a Motion for Leave to Proceed In Forma Pauperis.
(ECF 16). On October 31, the United States Magistrate Judge entered findings and conclusion on
Plaintiff's motion. (ECF 17). The Magistrate Judge RECOMMENDS that Plaintiff's motion (ECF
16) be DENIED. Plaintiff did not file objections to these findings, conclusions, and
recommendation.

After making an independent review of the pleadings, files, and records in this case, and
the findings, conclusions, and recommendation of the magistrate judge, the Court concludes that
the findings and conclusions are correct. Plaintiff has a balance of $1,955.56 in his inmate trust
account, and there are no holds on his account. These assets are sufficient to pay the required filing
fee of $400.00. It is therefore ORDERED that the findings, conclusions, and recommendation of
the Magistrate Judge are ADOPTED and that Plaintiff's Motion to Proceed Jn Forma Pauperis is
DENIED.

Plaintiff is ORDERED to pay the $400.00 filing fee no later than December 23, 2019.
Failure to timely pay the filing fee will result in the dismissal of the instant complaint for want of

prosecution without prejudice and without further notice.

 
SO ORDERED.

December. 2019 Meg anne? —~

MAATHEW J. KACSMARYK
ITED sake DISTRICT IUDOE
